DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities: 
Claim 1 should be amended as follows:
1. (Proposed Amendments) A radiation imaging apparatus, which is arranged to detect a radiation and receive a power in a non-contact manner, the radiation imaging apparatus comprising:
a control unit configured to stop at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The radiation imaging apparatus according to claim 1, wherein the control unit is configured to stop at least one of the non-contact power reception and the non-contact power supply if the radiation imaging apparatus is in a state of acquiring an image by an irradiation with the radiation from a radiation generator arranged to generate the radiation.

Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The radiation imaging apparatus according to claim 1, wherein the control unit is configured to stop at least one of the non-contact power reception and the non-contact power supply if the radiation imaging apparatus is in a state of acquiring an image without an irradiation with the radiation from a radiation generator arranged to generate the radiation.
Appropriate correction is required.
Claims 5, 9, and 11 are objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The radiation imaging apparatus according to claim 1, further comprising:
a sensor arranged to detect the radiation as electric charges, 
wherein the control unit is configured to stop at least one of the non-contact - 44 -10181675WOUS01 power reception and the non-contact power supply if the radiation imaging apparatus is in a state of reading the electric charges from the sensor.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The radiation imaging apparatus according to claim 5, wherein the control unit is configured to transmit, to a power supply arranged to perform the non-contact power supply, information on [[the]] a state of the sensor.

Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The radiation imaging apparatus according to claim 1, further comprising:
a sensor arranged to detect an with the radiation from a radiation generator arranged to generate the radiation, 
wherein the control unit is configured to stop at least one of the non-contact power reception and the non-contact power supply if the sensor is in a state in which the with the radiation is detectable.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities: 
Claim 7 should be amended as follows:
7. (Proposed Amendments) The radiation imaging apparatus according to claim 1, further comprising:
a sensor arranged to detect a predetermined physical quantity, 
wherein the control unit is configured to stop at least one of the non-contact power reception and the non-contact power supply if the sensor is in a state in which the predetermined physical quantity is detectable.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities: 
Claim 8 should be amended as follows:
comprising:
a sensor arranged to detect at least one of a temperature, a posture, and an acceleration of the radiation imaging apparatus, 
wherein the control unit is configured to stop at least one of the non-contact power reception and the non-contact power supply if the sensor is in a state in which at least one of the temperature, the posture, and the acceleration is detectable.
Appropriate correction is required.
Claims 10 and 13 are objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The radiation imaging apparatus according to claim 1, wherein the control unit is configured to transmit, to a power supply arranged to perform the non-contact power supply, information on a start or a stop of the non-contact power supply.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities: 
Claim 13 should be amended as follows:
13. (Proposed Amendments) The radiation imaging apparatus according to claim 10, further comprising:
a power receiver configured to start the non-contact power reception by being brought close to a power supply arranged to perform the non-contact power supply, 
.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities: 
Claim 12 should be amended as follows:
12. (Proposed Amendments) The radiation imaging apparatus according to claim 1, 
wherein the radiation imaging apparatus is further arranged to receive a power in a contact manner, and 
wherein the control unit is configured to receive, from a power supply arranged to perform non-contact power supply and contact power supply for the radiation imaging apparatus, information on whether at least one of the non-contact power supply and the contact power supply is performed.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The radiation imaging apparatus according to claim 1, 
wherein the radiation imaging apparatus is further arranged to receive a power in a contact manner, and 
wherein the control unit is configured to stop, if the radiation imaging apparatus is in a state in which a power consumed by the radiation imaging apparatus can be - 46 -10181675WOUS01supplied by at least one of the non-contact power reception and [[the]] a contact power reception, one with a lower power transfer efficiency of the non-contact power reception and the contact power reception.

Claims 15 and 16 are objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) A radiation imaging system comprising: 
a radiation imaging apparatus arranged to detect a radiation and receive a power in a non-contact manner; 
a power supply arranged to perform non-contact power supply for a plurality of the radiation imaging apparatus; and 
a control unit configured to stop at least one of a non-contact power reception of and a non-contact power supply to a part or all of the plurality of radiation imaging apparatus depending on a state of the radiation imaging apparatus.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities: 
Claim 16 should be amended as follows:
16. (Proposed Amendments) The radiation imaging system according to claim 15, wherein the control unit is configured to stop at least one of the non-contact power reception of and the non- contact power supply to all of the plurality of radiation imaging apparatus under at least one of the following cases: 
if the radiation imaging apparatus is in a state in which the radiation is detectable; 
if the radiation imaging apparatus is in a state of acquiring an image by an irradiation with the radiation from a radiation generator arranged to generate the radiation; 
an irradiation with the radiation from [[the]] a radiation generator arranged to generate the radiation; 
if the radiation imaging apparatus is in a state of reading electric charges from a sensor arranged to detect the radiation 
if a sensor arranged to detect an with the radiation from [[the]] a radiation generator arranged to generate the radiation is in a state in which the 
if a sensor arranged to detect a predetermined physical quantity of the radiation imaging apparatus is in a state in which the predetermined physical quantity is detectable.
Appropriate correction is required.
Claims 17 and 18 are objected to because of the following informalities: 
Claim 17 should be amended as follows:
17. (Proposed Amendments) A radiation imaging method of taking a radiation image by a radiation imaging apparatus, which is arranged to take the radiation image, receiving a power in a non-contact manner, the radiation imaging method comprising:
a step of stopping at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a control unit in claim claims 1-16.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a limitation “a plurality of the radiation imaging apparatus” in lines 4-5 and 7-8, which renders the claim indefinite.  The meaning of the limitation is unclear.
Claim 16 recites a limitation “the plurality of radiation imaging apparatus” in line 3, which renders the claim indefinite.  The meaning of the limitation is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9, and 15-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ohta et al. (U. S. Patent No. 8,798,235 B2).
With respect to claim 1, Ohta et al. disclosed a radiation imaging apparatus, which is arranged to detect a radiation and receive a power in a non-contact manner, the radiation imaging apparatus comprising:
a control unit (306) configured to stop at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus (column 18, lines 44-64; column 20, line 60 - column 21, line 4).
et al. disclosed the radiation imaging apparatus according to claim 1, wherein the control unit is configured to stop at least one of the non-contact power reception and the non-contact power supply if the radiation imaging apparatus is in a state in which the radiation is detectable (radiographic images are being captured) (column 18, lines 44-64; column 20, line 60 - column 21, line 4).
With respect to claim 3, Ohta et al. disclosed the radiation imaging apparatus according to claim 1, wherein the control unit is configured to stop at least one of the non-contact power reception and the non-contact power supply if the radiation imaging apparatus is in a state of acquiring an image by an irradiation with the radiation from a radiation generator (18) arranged to generate the radiation (radiographic images are being captured) (column 18, lines 44-64; column 20, line 60 - column 21, line 4).
With respect to claim 5, Ohta et al. disclosed the radiation imaging apparatus according to claim 1, further comprising:
a sensor (86) arranged to detect the radiation as electric charges (column 13, lines 36-56), 
wherein the control unit is configured to stop at least one of the non-contact - 44 -10181675WOUS01 power reception and the non-contact power supply if the radiation imaging apparatus is in a state of reading the electric charges from the sensor (capturing of necessary radiographic images is completed) (column 18, lines 44-64; column 20, line 60 - column 21, line 4).
With respect to claim 9, Ohta et al. disclosed the radiation imaging apparatus according to claim 5, wherein the control unit is configured to stop at least one of the non-contact power 

With respect to claim 15, Ohta et al. disclosed a radiation imaging system comprising: 
a radiation imaging apparatus (12) arranged to detect a radiation and receive a power in a non-contact manner; 
a power supply (300 and 302) arranged to perform non-contact power supply for the radiation imaging apparatus (column 18, lines 44-64; column 20, line 60 - column 21, line 4); and 
a control unit (306) configured to stop at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus (column 18, lines 44-64; column 20, line 60 - column 21, line 4).
With respect to claim 16, Ohta et al. disclosed the radiation imaging system according to claim 15, wherein the control unit is configured to stop at least one of the non-contact power reception of and the non- contact power supply to all of the plurality of radiation imaging apparatus under at least one of the following cases: 
if the radiation imaging apparatus is in a state of reading electric charges from a sensor arranged to detect the radiation  - 47 -10181675WOUS01(capturing of necessary radiographic images is completed) (column 18, lines 44-64; column 20, line 60 - column 21, line 4).

et al. disclosed a radiation imaging method of taking a radiation image by a radiation imaging apparatus (12), which is arranged to take the radiation image, receiving a power in a non-contact manner, the radiation imaging method comprising:
a step of stopping at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus (column 18, lines 44-64; column 20, line 60 - column 21, line 4).

With respect to claim 18, Ohta et al. disclosed a non-transitory computer-readable medium having stored thereon a program configured to cause, when executed by a processor (306), the processor to execute the step of the radiation imaging method of claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Takahashi et al. (U. S. Patent No. 9,668,331 B2) disclosed an X-ray exposure control device, an X-ray image-detection apparatus, and an X-ray imaging system.
Sato (U. S. Patent No. 9,259,201 B2) disclosed a radiographic system, a drive control method for a radiographic system, a recording medium for a drive control, a program, and a radiological image-detection device.
Tsuji (U. S. Patent No. 9,258,497 B2) disclosed a correction image-creation device, a radiographic imaging device, an imaging device, a computer-readable medium, and a correction image-creation method.
Ohta et al. (U. S. Patent No. 9,168,016 B2) disclosed a radiographic image-capturing apparatus, a radiographic image-capturing system, and a method of supplying an electric power to a radiographic image-capturing apparatus.
Sugizaki (U. S. Patent No. 9,078,624 B2) disclosed a radiation image-detecting device, an electronic cassette, and a radiation imaging system.
Nishino et al. (U. S. Patent No. 8,929,510 B2) disclosed a radiographic image-capturing apparatus and a radiographic image-capturing system.
Ohta et al. (U. S. Patent No. 8,798,236 B2) disclosed a radiographic image-capturing apparatus and a radiographic image-capturing system.
Ohta et al. (U. S. Patent No. 8,798,235 B2) disclosed a radiographic image-capturing apparatus and a radiographic image-capturing system.
Kobayashi (U. S. Patent No. 8,611,501 B2) disclosed an X-ray imaging apparatus.
Kari et al. (U. S. Patent No. 8,543,069 B2) disclosed systems, methods, and an apparatus for a wireless portable X-ray detector comprising an auxiliary Ethernet port.
Iwakiri et al. (U. S. Patent No. 8,461,544 B2) disclosed a radiation image-capturing device and a radiation image-capturing system.
Tsubota et al. (U. S. Patent No. 8,334,516 B2) disclosed a radiation detecting apparatus, a radiographic image-capturing system, and a radiographic image-capturing method.
Nishino et al
Yoshida et al. (U. S. Patent No. 7,991,119 B2) disclosed a radiation detecting apparatus, a radiographic image-capturing system, and a radiographic image-capturing method.
Ohta et al. (U. S. Patent No. 7,864,923 B2) disclosed a radiation detecting cassette and a radiation image-capturing system.
Ohta et al. (U. S. Patent No. 7,772,560 B2) disclosed a radiation detecting cassette and a radiation image-capturing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884